DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-13 are currently pending
Claims 9-13 are new
Claims 1-8 are currently amended
Claims 1-13 are currently rejected

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 18 states “such that the pair of the electrode plates, when mounted, face the” and instead should state “such that the pair of electrode plates, when mounted on the lower container, face the” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Line 5 states “a middle and lower housing configured to the lower container” and instead should state “a middle and lower housing configured to surround the lower container” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Line 3 states “which the pair of the electrode plates” and instead should state “which the pair of electrode plates” to maintain consistency.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Line 4 states “a middle and lower housing configured to the lower container” and instead should state “a middle and lower housing configured to surround the lower container” for further clarity and to maintain consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “a pole plate unit including a pair of electrode plates and configured to generate” on lines 5-6 of claim 1, “a power supply unit configured to supply” on line 12 of claim 1, “the pair of electrode plates are configured to be” on line 15 of claim 1, “an upper housing configured to surround” on line 3 of claim 2, “a middle and lower housing configured to” on line 5 of claim 2, “wherein the power supply unit configured to” on line 7 of claim 2, “the pole plate unit mounting grooves is configured to pass” on lines 4-5 of claim 6, “a pole plate unit including a pair of electrode plates and configured to generate” on line 5 of claim 9, “a power supply unit configured to supply electric power” on line 12 of claim 9, “an upper housing configured to surround” on line 3 of claim 10, “a middle and lower housing configured to” on line 4 of claim 10, and “wherein the power supply unit configured to” on line 6 of claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a pole plate unit including a pair of electrode plates and configured to generate” on lines 5-6.  It is unclear and confusing what is configured to generate, the pole plate unit or the pair of electrode plates?  Also, claim 1 recites the limitation “a spraying unit including an ultrasonic vibrator and disposed at the” on line 9.  It is unclear and confusing what is disposed at the, the spraying unit or the ultrasonic vibrator?  Claims 2-8 are also rejected since these claims depend on claim 1.
Claim 5 recites the limitation "from a lower end” on lines 3-4.  It is unclear and confusing a lower end from what, the each of the pair of electrode plates or the electrode connection terminal?  Claim 6 is also rejected since this claim depends on claim 5.
Claim 7 recites the limitation "to an outside” on lines 2-3.  It is unclear whether Applicant is referring to the same ‘outside’ as recited on line 10 of claim 1, or a different outside.
Claim 9 recites the limitation "a pole plate unit including a pair of electrode plates and configured to generate” on line 5.  It is unclear and confusing what is configured to generate, the pole plate unit or the pair of electrode plates?  Also, claim 9 recites the limitation “a spraying unit including an ultrasonic vibrator and disposed at the” on line 9.  It is unclear and confusing what is disposed at the, the spraying unit or the ultrasonic vibrator?  Claims 10-13 are also rejected since these claims depend on claim 9.
Claim 11 recites the limitation "from a lower end” on line 3.  It is unclear and confusing a lower end from what, the each of the pair of electrode plates or the electrode connection terminal?
Claim 12 recites the limitation "to an outside” on line 2.  It is unclear whether Applicant is referring to the same ‘outside’ as recited on line 10 of claim 9, or a different outside.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over OH KYUNG HEE (KR 101747913 B1) (hereinafter “Kyung”) (see attached English description).

Regarding Claim 1:
Kyung teaches a portable mist device for providing sterilized hydrogen water mist (see FIG. 1) (see paragraphs 1, 15, 19 and 37) comprising:
a sterilized water generating module (2) including an upper container having a raw water inlet (upper container 21 including a raw water inlet 211), a lower container having a sterilized water outlet formed at a side thereof (lower container 22 including a sterilizing water outlet 221), and a pole plate unit including a pair of electrode plates and configured to generate sterilized water through underwater discharge of raw water by the pair of electrode plates (pole plate unit 1 including a pair of electrode plates 11) (see paragraphs 19 and 37-40);
a lid housing combinable with the raw water inlet (lid housing 4) (see paragraph 45);
a spraying unit including an ultrasonic vibrator and disposed at the sterilized water outlet to discharge the sterilized water in a mist form to an outside thereof through the ultrasonic vibrator (spraying unit 3 and an ultrasonic vibrator 31) (see paragraphs 19 and 37); and
a power supply unit configured to supply electric power to the pole plate unit and the ultrasonic vibrator (power supply unit 6) (see paragraph 37),
wherein the lower container including pole plate unit mounting grooves to detachably mount the pole plate unit (see paragraphs 19, 37-38, 41-42, 45, 57 and 65), the pair of electrode plates are configured to be mounted in the pole plate unit mounting grooves, and the pole plate unit mounting grooves extend parallel with a plane formed by the sterilized water outlet such that the pair of electrode plates, when mounted, face the sterilized water outlet (see paragraph 57 – “the pair of electrode plates 11 and/or the electrode plate unit 1 is located horizontally between the upper container 21 and the lower container 22…it may be inclined at an acute angle or positioned vertically.”).
Regarding the amended limitation “the pole plate unit mounting grooves extend parallel with a plane formed by the sterilized water outlet such that the pair of electrode plates, when mounted, face the sterilized water outlet.’ on lines 16-19, this limitation is merely Applicant’s own design choice and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grooves of Kyung to extend parallel with a plane formed by the sterilized outlet in order to have the electrode plates face the sterilized outlet to further achieve the same desirable result of providing sterilized hydrogen water mist coming out of the portable mist device (see MPEP 2144.04) (see paragraphs 19, 37-38, 41-42, 45, 57 and 65) (see paragraph 57 – “the pair of electrode plates 11 and/or the electrode plate unit 1 is located horizontally between the upper container 21 and the lower container 22…it may be inclined at an acute angle or positioned vertically.”).

Regarding Claim 2:
Kyung teaches the portable mist device according to claim 1, further comprising:
an upper housing configured to surround the upper container (upper housing 5) (see paragraph 46); and
a middle and lower housing configured to the lower container and the power supply unit (middle and lower housing 7) (see paragraph 48),
wherein the power supply unit configured to be located below the lower container (see paragraphs 19, 37, and 47).

Regarding Claim 3:
Kyung teaches the portable mist device according to claim 1, wherein the pole plate unit includes a partition plate (separator) arranged between the pair of electrode plates (see paragraphs 19, 37 and 41), and
wherein the pole plate unit mounting grooves are formed to allow detachable mounting of the pole plate unit (see paragraphs 19, 37-38, 41-42, 45, 57 and 65).

Regarding Claim 4:
Kyung teaches the portable mist device according to claim 1, wherein the lower container includes two pole plate unit mounting grooves which the pair of electrode plates are individually attachable in or detachable from (see paragraphs 19, 37-38, 41-42, 45, 57 and 65), and
wherein a partition plate (separator) is positioned between the two pole plate unit mounting grooves to prevent physical contact of the pair of electrode plates (see paragraphs 19, 37 and 41).

Regarding Claim 5:
Kyung teaches the portable mist device according to claim 1, wherein each of the pair of electrode plates has an electrode connection terminal extending and protruding to a predetermined length from a lower end thereof (see paragraph 53 discussing terminals 111) (see paragraphs 55 and 57). 

Regarding Claim 6:
Kyung teaches the portable mist device according to claim 5, wherein the lower container includes an electrode connection terminal through hole formed at a lower end thereof so that the electrode connection terminal of each of the pair of electrode plates mounted through the pole plate unit mounting grooves is configured to pass therethrough (see paragraph 53 discussing terminals 111) (see paragraphs 55 and 57).

Regarding Claim 7:
Kyung teaches the portable mist device according to claim 1, wherein the lid housing includes a gas discharge hole for discharging gas to an outside thereof (air vent 212 for discharging gas) (see paragraphs 60 and 62-65),
wherein the gas discharge hole is blocked with a gas discharge hole stopping member made of a soft material (waterproof tape 214 covering the air vent 212) (see paragraphs 60 and 62-65), and
wherein the gas discharge hole stopping member is shaped in a predetermined manner to be opened and closed depending on gas pressure (see paragraphs 60 and 62-65).

Regarding Claim 8:
Kyung teaches the portable mist device according to claim 1, wherein the lid housing includes a magnet receiving recess to receive a magnet (lid housing 4) (see paragraph 45) (upper housing 5) (see paragraph 46), and
a cover for covering the lid housing, the cover including a massage protrusion formed at a position corresponding to the magnet receiving recess to provide massage effect (lid housing 4) (see paragraph 45) (upper housing 5) (see paragraph 46).

Regarding Claim 9:
Kyung teaches a portable mist device for providing sterilized hydrogen water mist (see FIG. 1) (see paragraphs 1, 15, 19 and 37) comprising:
a sterilized water generating module (2) including an upper container having a raw water inlet (upper container 21 including a raw water inlet 211), a lower container having a sterilized water outlet formed at a side thereof (lower container 22 including a sterilizing water outlet 221), and a pole plate unit including a pair of electrode plates and configured to generate sterilized water through underwater discharge of raw water by the pair of electrode plates (pole plate unit 1 including a pair of electrode plates 11) (see paragraphs 19 and 37-40);
a lid housing combinable with the raw water inlet (lid housing 4) (see paragraph 45);
a spraying unit including an ultrasonic vibrator and disposed at the sterilized water outlet to discharge the sterilized water in a mist form to an outside thereof through the ultrasonic vibrator (spraying unit 3 and an ultrasonic vibrator 31) (see paragraphs 19 and 37); and
a power supply unit configured to supply electric power to the pole plate unit and the ultrasonic vibrator (power supply unit 6) (see paragraph 37),
wherein the pair of electrode plates, when mounted on the lower container, extend parallel with a plane formed by the sterilized water outlet and face the sterilized water outlet (see paragraphs 19, 37-38, 41-42, 45, 57 and 65) (see paragraph 57 – “the pair of electrode plates 11 and/or the electrode plate unit 1 is located horizontally between the upper container 21 and the lower container 22…it may be inclined at an acute angle or positioned vertically.”).
Regarding the amended limitation “wherein the pair of electrode plates, when mounted on the lower container, extend parallel with a plane formed by the sterilized water outlet and face the sterilized water outlet.’ on lines 14-16, this limitation is merely Applicant’s own design choice and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grooves of Kyung to extend parallel with a plane formed by the sterilized outlet in order to have the electrode plates face the sterilized outlet to further achieve the same desirable result of providing sterilized hydrogen water mist coming out of the portable mist device (see MPEP 2144.04) (see paragraphs 19, 37-38, 41-42, 45, 57 and 65) (see paragraph 57 – “the pair of electrode plates 11 and/or the electrode plate unit 1 is located horizontally between the upper container 21 and the lower container 22…it may be inclined at an acute angle or positioned vertically.”).

Regarding Claim 10:
Kyung teaches the portable mist device according to claim 9, further comprising:
an upper housing configured to surround the upper container (upper housing 5) (see paragraph 46); and
a middle and lower housing configured to the lower container and the power supply unit (middle and lower housing 7) (see paragraph 48),
wherein the power supply unit configured to be located below the lower container (see paragraphs 19, 37, and 47).

Regarding Claim 11:
Kyung teaches the portable mist device according to claim 9, wherein each of the pair of electrode plates has an electrode connection terminal extending and protruding to a predetermined length from a lower end thereof (see paragraph 53 discussing terminals 111) (see paragraphs 55 and 57). 

Regarding Claim 12:
Kyung teaches the portable mist device according to claim 9, wherein the lid housing includes a gas discharge hole for discharging gas to an outside thereof (air vent 212 for discharging gas) (see paragraphs 60 and 62-65),
wherein the gas discharge hole is blocked with a gas discharge hole stopping member made of a soft material (waterproof tape 214 covering the air vent 212) (see paragraphs 60 and 62-65), and
wherein the gas discharge hole stopping member is shaped in a predetermined manner to be opened and closed depending on gas pressure (see paragraphs 60 and 62-65).

Regarding Claim 13:
Kyung teaches the portable mist device according to claim 9, wherein the lid housing includes a magnet receiving recess to receive a magnet (lid housing 4) (see paragraph 45) (upper housing 5) (see paragraph 46), and
a cover for covering the lid housing, the cover including a massage protrusion formed at a position corresponding to the magnet receiving recess to provide massage effect (lid housing 4) (see paragraph 45) (upper housing 5) (see paragraph 46).


Other References Considered
OH TAE JUN (KR 20140123796 A) teaches a portable mist device.

SHIN, YU JIN et al. (KR 101399575 B1) teaches an electrolytically sterilized water manufacturing device.

SUNG YEON GOOG (KR 20100057339 A) teaches a filter and portable moisture supply device.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous claim objections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of claim objections are now made (see above).
The previous 112(b) claim rejections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of 112(b) claim rejections are now made (see above).
A new 112(f) claim interpretation/analysis is now made (see above).
Applicant argues on pages 8-9 of the Remarks section filed on 06/21/2022 “The Office Action did not specify what feature in Oh corresponds to the ‘pole plate unit mounting grooves’ but asserted that Oh describes such a feature…Thus, while the electrode connection terminals 111 might extend into the lower container 22, the electrode plate 11 does not mount into any grooves of the lower container 22 as clearly shown by FIG. 7 of Oh.  Moreover, because Oh does not specify what sort of feature the electrode connection terminal 111 extends into, it is unknown whether such a feature can be a ‘groove.’”
	Examiner respectfully disagrees.
	The electrode connection terminal is inserted into a groove/slot/hole/opening of the lower container 22, thus the electrode plate 11 is mounted to the lower container 22 by default.
Applicant argues on pages 9-10 of the Remarks section filed on 06/21/2022 “The parallel arrangement of the ‘pole plate unit’ relative to the ‘sterilized water outlet’ arising from the orientation of the ‘pole plate unit mounting grooves’ in the claimed subject matter affects the efficiency in which mist is discharged from the spraying unit.  Contrastingly, the resulting orientation between the sterilizing water outlet 221 and the electrode plates 11 is perpendicular, rather than parallel, in Oh…disclose the feature, ‘the pair of electrode plates, when mounted, face the sterilized water outlet’ in Claim 1.”
Examiner respectfully disagrees.
Regarding the amended limitation “the pole plate unit mounting grooves extend parallel with a plane formed by the sterilized water outlet such that the pair of electrode plates, when mounted, face the sterilized water outlet.’ on lines 16-19, this limitation is merely Applicant’s own design choice and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grooves of Kyung to extend parallel with a plane formed by the sterilized outlet in order to have the electrode plates face the sterilized outlet to further achieve the same desirable result of providing sterilized hydrogen water mist coming out of the portable mist device (see MPEP 2144.04) (see paragraphs 19, 37-38, 41-42, 45, 57 and 65) (see paragraph 57 – “the pair of electrode plates 11 and/or the electrode plate unit 1 is located horizontally between the upper container 21 and the lower container 22…it may be inclined at an acute angle or positioned vertically.”).















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773